Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Restriction to one of the following inventions is required under 35 U.S.C. 121:
Invention I.	Claims 1-20, drawn to apparatus of radio frequency systems. Invention I contains claims directed to the following patentably distinct species:
Species 1. 	Claims 1-6 drawn to a radio frequency system, among with other features, a circuit board; a conductive layer over the circuit board, at least a portion of the antenna being interposed between the conductive layer and the circuit board, a highest gain direction of the main lobe being parallel to the top surface of the circuit board.
				Species 2. 	Claims 7-13 drawn to a radio frequency system, 				among with other features, a reflector layer over a RF IC die, the 					reflector layer extending over at least a portion of an antenna configured 				to redirect an energy of RF signals from the second direction to the first 				direction, and a molding material encapsulating the RF IC die and the 				reflector layer. 
		The species 1 and 2 are independent or distinct because claims to the different species recite the multually exclusive characteristics of such species. In addition, these species are not obvious variants of each other based on the current record. Currently, no claims is generic.
Invention II.	Claims 14-20 drawn to a method, among with other features, comprising steps of “generating a transmitted RF signal, transmitting the transmitted RF signal to an object (gesturing hand) through a first portion of a sidewall of a housing of a wearable device, wherein a highest gain direction of a main lobe of the radiation pattern intersects with the first portion of the sidewall of the housing”, “receiving a reflected RF signal from the object (gesturing hand) through the first portion of the sidewall of the housing of the wearable device”, and “detecting a gesture of the gesturing hand” based on the transmitted RF signal and the reflected RF signal. 
Inventions group II and Invention group I are related as process and apparatus. The inventions are distinct if it can be shown that either: (1) the process as claimed can be practiced by another materially different apparatus, or (2) the apparatus as claimed can be used to practice another and materially different process.  (MPEP § 806.05(e)).  
	In this case the process in Invention II can be practiced by another materially different apparatus, such as a system without “a conductive layer over the circuit board, at least a portion of the antenna being interposed between the conductive layer and the circuit board”,  “a reflector layer over the RF IC die, acting as a heart sink for the RF IC die and configured to redirect an energy of RF signals from the second direction to the first direction” and “a molding material encapsulating the RF IC die and the reflector layer”. 
	Also, the apparatus in Invention I can be used to practice another and materially different process, such as a process without steps of “transmitting, by a transmit antenna according to a radiation pattern, the transmitted RF signal to an object (gesturing hand) through a first portion of a sidewall of a housing of the wearable, “receiving, by a receive antenna of the RF system, a reflected RF signal from the gesturing hand through the first portion of the sidewall of the detecting a gesture of the gesturing hand based on the transmitted RF signal and the reflected RF signal”; and “performing, by the wearable device, an operation based on the gesture.”
Because these inventions are distinct for the reasons given above and the search required for Invention I is not required for Invention II, restriction for examination purposes as indicated is proper. Applicant is advised that the reply to this requirement to be complete must include an election of the invention to be examined even though the requirement is traversed (37 CFR 1.143).
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be amended in compliance with 37 CFR 1.48(b) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. Any amendment of inventorship must be accompanied by a request under 37 CFR 1.48(b) and by the fee required under 37 CFR 1.17(i).
In case if Applicant select the Invention I, the Applicant is required under 35 U.S.C. 121 to elect a single one species of the species 1 and species 2 as presented above for prosecution on 
	There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply: 
a.	the species or groupings of patentably indistinct species have acquired a separate status in the art in view of their different classification;
b.	the species or groupings of patentably indistinct species have acquired a separate status in the art due to their recognized divergent subject matters; 
c.	the species or groupings of patentably indistinct species require a different field of search (e.g., searching different classes /subclasses or electronic resources, or employing different search strategies or search queries).
Applicant is advised that a reply to this requirement must include an identification of the species that is elected consonant with this requirement, and a listing of all claims readable thereon, including any claims subsequently added.  An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election of the species may be made with or without traverse.  To preserve a right to petition, the election must be made with traverse.  It the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse.  Traversal must be presented at the time of election in order to consider timely.  Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144.  If claims are added after the election, applicant must indicate which are readable upon the elected species.  MPEP § 809.02(a).
applicant should submit evidence or identify such evidence now of record showing the species to be obvious variants or clearly admit on the record that this is the case.  In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103(a) of the other invention.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be amended in compliance with 37 CFR 1.48(b) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. Any amendment of inventorship must be accompanied by a request under 37 CFR 1.48(b) and by the fee required under 37 CFR 1.17(i).
						Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Trinh Vo Dinh whose telephone number is (571) 272-1821 and email address is trinh.dinh@uspto.gov. The examiner can normally be reached on Flex 9am-5pm ET Mon. & Wed. & Thurs. &Fri. on 1st workweek, and Monday & Thursday & Friday on 2nd workweek.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dimary Lopez Cruz, can be reached on  (571) 270-7893. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 

June 11, 2021

/TRINH V DINH/            for Trinh V Dinh, Patent Examiner of Art Unit 2845